 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   LEO ANTHONY REYES,                                  Case No. 20-CV-1445 JLS (JLB)
     CDCR #F-61110,
12
                                        Plaintiff,       ORDER DISMISSING CIVIL
13                                                       ACTION PURSUANT TO
     v.                                                  28 U.S.C. §§ 1915(e)(2) AND
14
                                                         1915A(b) AND FOR FAILING
15                                                       TO PROSECUTE IN COMPLIANCE
     CHIEF MEDICAL OFFICER; S. GATES,                    WITH COURT ORDER
16   Chief Medical Officer; and E. ESTOCK,               REQUIRING AMENDMENT
17   Doctor for Facility D,
18                                   Defendants.
19
20         Plaintiff Leo Anthony Reyes, while incarcerated at Calipatria State Prison (“CAL”)
21   and proceeding pro se, filed this civil rights action pursuant to 42 U.S.C. § 1983. See ECF
22   No. 1 (“Compl.”). Plaintiff’s Complaint claimed Defendants violated Plaintiff’s Eighth
23   Amendment rights by denying him adequate and timely medical care for knee pain he first
24   reported in June 2019. Id. at 3‒4, 8‒9.
25         On October 26, 2020, the Court granted Plaintiff’s Motion to Proceed in Forma
26   Pauperis (“IFP”) but dismissed his Complaint for failing to state claim pursuant to 28
27   U.S.C. §§ 1915(e)(2) and 1915A(b). See ECF No. 4 (the “Order”). Plaintiff was notified
28   of his pleading deficiencies and granted forty-five days’ leave to file an amended complaint
                                                     1
                                                                               20-CV-1445 JLS (JLB)
 1   fixing them. Id. at 5‒11. Plaintiff also was warned that failure to amend in compliance
 2   with the Order would result in the dismissal of his case. Id. at 12 (citing Lira v. Herrera,
 3   427 F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff does not take advantage of the
 4   opportunity to fix his complaint, a district court may convert the dismissal of the complaint
 5   into a dismissal of the entire action.”)).
 6          Per the Order, Plaintiff’s amended complaint was due on or before December 10,
 7   2020. See id. at 11. More than seven full months have passed since the Court issued its
 8   Order; however, Plaintiff has yet to file an amended complaint or to request an extension
 9   of time in which to do so. In fact, the Court’s October 26, 2020 Order was returned as
10   undelivered by the U.S. Post Office on October 30, 2020, with an “RTS” or “return to
11   sender” notation indicating Plaintiff was no longer at CAL and instead was “OTC.” See
12   ECF No. 5; see also Norton v. Hallock, No. 17-CV-04957 LHK (PR), 2018 WL 5629345,
13   at *2 (N.D. Cal. Oct. 29, 2018) (noting that “OTC” markings on an envelope returned to
14   the court from a prison “mean that plaintiff was ‘out to court’ at the time mail delivery was
15   attempted). The Local Rules of this Court provide that “[a] party proceeding pro se must
16   keep the court and opposing parties advised as to current address.” See S.D. Cal. CivLR
17   83.11(b). And, while the Court has waited patiently for Plaintiff to file a notice of his
18   change of address or at least make some inquiry as to the status of his case, he has filed
19   nothing since first submitting his Complaint and Motion to Proceed IFP almost one year
20   ago.
21          “A court may dismiss an action based on a party’s failure to prosecute [his] case or
22   obey a court order.” O’Neil v. O’Neil, No. 2:20-CV-01050-JAD-DJA, 2020 WL 4692127,
23   at *1 n.6 (D. Nev. Aug. 5, 2020) (citing Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir.
24   1995) (dismissal for noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258,
25   1260–61 (9th Cir. 1992) (dismissal for failure to comply with an order requiring
26   amendment of complaint); Carey v. King, 856 F.2d 1439, 1440–41 (9th Cir. 1988)
27   (dismissal for failure to comply with local rule requiring pro se plaintiffs to keep court
28   apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987)
                                                   2
                                                                                20-CV-1445 JLS (JLB)
 1   (dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
 2   1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply with local
 3   rules)).
 4          “The failure of the plaintiff eventually to respond to the court’s ultimatum—either
 5   by amending the complaint or by indicating to the court that [he] will not do so—is properly
 6   met with the sanction of a Rule 41(b) dismissal.” Edwards v. Marin Park, 356 F.3d 1058,
 7   1065 (9th Cir. 2004). “[A]t a certain point, the Court must simply move on.” Mendez v.
 8   Cmty. Health Clinics, Inc., No. 1:16-CV-00425-DCN, 2021 WL 467195, at *11 (D. Idaho
 9   Feb. 9, 2021).
10                                          CONCLUSION
11          Accordingly, the Court DISMISSES this civil action in its entirety based on
12   Plaintiff’s failure to state a claim upon which section 1983 relief can be granted pursuant
13   to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b), as well as his failure to prosecute as required
14   by the Court’s October 26, 2020 Order requiring amendment. See S.D. Cal. CivLR
15   83.11(b) (“If mail directed to a pro se plaintiff by the clerk at the plaintiff’s last designated
16   address is returned by the Post Office,” the court may dismiss the case after 60 days without
17   prejudice for failure to prosecute.)
18          The Court further CERTIFIES that an IFP appeal would not be taken in good faith
19   pursuant to 28 U.S.C. § 1915(a)(3) and DIRECTS the Clerk of the Court to enter a final
20   judgment of dismissal and close the file.
21          IT IS SO ORDERED.
22   Dated: June 8, 2021
23
24
25
26
27
28
                                                     3
                                                                                   20-CV-1445 JLS (JLB)
